Citation Nr: 1135409	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  02-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1952 to June 1956.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was initially before the Board in April 2005, when the Board reopened and remanded the claim for further development.  In August 2007, the Board denied the Veteran's claim for service connection.  In August 2008, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision based on a Joint Motion for Remand (JMR).  The case was returned to the Board.  On April 29, 2009, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In June 2009, the Veteran's representative submitted additional argument.  Subsequently, the Board remanded the appeal for further development in June 2009.  The case is now back before the Board and ready for adjudication.

The  the issues of entitlement to service connection for a hip disorder and a petition to reopen a claim for service connection for headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that a low back disorder is not related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Although a VCAA-compliant letter was not sent prior to initial adjudication, there is no prejudice to the Veteran in proceeding to adjudication of this claim.  This is because April 2005 and August 2009 letters provided the appropriate notice to the Veteran and were followed by a readjudication of the claim in an October 2010 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   In September 2009, VA provided the Veteran with an adequate medical examination with respect to his service connection claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination was adequate because it was conducted upon a thorough examination of the Veteran and a review of the claims file, and provided a nexus opinion with supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Although the Veteran's representative asserted that the examination was less than complete because the examiner did not consider the facts that he was asked to address, did not discuss in detail the facts upon which the conclusions were based, and did not apply reliable principles and methods, the Board has determined that the opinion is adequate.  The examiner addressed the in-service back strain, the post-service medical evidence, and noted the basis for the opinion.

Additionally, the Veteran provided testimony at a February 2005 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

VA has also complied with the directives contained in April 2005 and June 2009 Board remands and in the August 2008 JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The April 2005 Board remand requested that the AMC conduct the following development:  obtain STRs from the Great Lakes Naval Training Center; contact the Veteran and request that he provide information and appropriate authorizations regarding private treatment providers; attempt to obtain SSA records; and obtain a VA examination with nexus opinion.  On remand, in April 2005, the AMC sent the Veteran a letter, but he did not respond with the requested information and authorizations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Additionally, the AMC obtained the Veteran's SSA records and STRs from the Great Lakes Naval Training Center and provided the Veteran with an examination.  In compliance with the August 2008 JMR, the June 2009 Board remand requested the following development:  provide VCAA notice and obtain an adequate VA examination.  As noted above, adequate VCAA notice was provided and an adequate VA examination and nexus opinion were obtained by the AMC.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and the JMR and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, degenerative joint disease may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Here, current VA medical records establish lumbar spine degenerative joint disease and degenerative disc disease.  Additionally, an October 1953 STR documents an in-service "minor strain of back."  The elements of a current disability and an in-service event or injury are thus satisfied.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Accordingly, the relevant issue on appeal is whether the Veteran's current lumbar spine disabilities are related to active service.  

The Veteran's service entrance examination noted a normal spine.  An October 1953 STR reflects a minor back strain.  STRs from the Great Lakes Naval Training Center were silent regarding any back injury, although a left foot injury was noted.  The Veteran's June 1956 service separation examination noted a normal spine.  

In a February 1981 lay statement, the Veteran stated that he injured his low back when he fell off of a diesel engine during service in 1953.  In an August 1994 SSA disability report, the Veteran reported back pain since 1972.  In a September 1994 psychological evaluation, the Veteran reported that he had low back pain.  In a May 2000 private medical record, the Veteran stated that his back pain began years prior.

In an October 2000 statement, the Veteran asserted that he injured his back during garbage detail when the full weight of a large garbage bin was put on him.  He felt his back snap and fell.  He stated that afterwards, he was in the hospital for 7 to 10 days, underwent traction and physical therapy, and was thereafter released to duty.  He reported that 10 years prior, his private physician had recommended back surgery, but that he had declined.

In a June 2001 VA medical record, the Veteran reported low back pain since 1952 after an in-service injury during basic training.  In January, June, and October 2002 VA records, the Veteran reported low back pain.  In a July 2003 VA record, the Veteran reported low back pain due to an in-service accident during basic training.  He stated that he did not experience problems with bad back pain until 1992.  In an October 2003 VA record, the Veteran reported chronic pain.  He reported an in-service injury with resulting persistent, but intermittent, pain.  In a December 2003 VA record, the Veteran reported low back pain.  

At the February 2005 Board hearing, the Veteran testified that he injured his back during service while on garbage detail.  He stated that his back problems never went away after service discharge.  In a March 2005 VA medical record, the Veteran reported chronic low back pain.  In a July 2005 submission, the Veteran stated that he had had back pain since 1952.  

A March 2006 VA examination was conducted.  The Veteran reported chronic low back pain since basic training in 1952.  The pain had progressively worsened.  The diagnosis was degenerative disc disease and degenerative joint disease.  A December 2006 addendum opinion report noted that the disorders were not caused by or a result of service because there was no medical evidence of an in-service back injury and that type of back problem was usually due to age.  

A September 2009 VA examination was obtained and an opinion was based upon a review of the claims file.  The examiner noted that he reviewed the Veteran's STRs and the private and VA medical records.  The Veteran reported low back pain since 1952.  The examiner opined that the back disorders were less likely than not related to service, noting that there was only one incident of minor back strain during service and a negative service separation examination.  The examiner also noted that there was no further medical documentation of the back problems until the 1990s.  

The Board finds that the evidence of record does not support service connection for a low back disorder because the weight of the evidence indicates that the lumbar spine disabilities are unrelated to active service.  Presumptive service connection is not warranted because degenerative joint disease was not diagnosed within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no documentation of a lumbar spine disability until the 1990s, over 30 years after service discharge, which weighs against a finding of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Furthermore, there was no diagnosis of a chronic disability during active service.  38 C.F.R. § 3.303(b).  

There was an in-service notation of 'minor' back strain, but the evidence does not demonstrate continuity of symptomatology.  38 C.F.R. § 3.303(b).  Although the Veteran reported continuous symptoms since service discharge, the Board does not find his testimony credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In SSA documents that are unrelated to VA claims, the Veteran stated that his disability began in 1972.  But when reporting to VA in the pursuit of monetary benefits, he has now asserted that his symptoms had endured since an in-service injury in 1952 or 1953.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  These conflicts in statements by the Veteran indicate a lack of credibility.   

Additionally, the Veteran provided two different stories of how he injured his low back - either in a fall off of an engine or during an incident while on garbage detail.  Although the Board notes that a back strain occurred during service, this disparity in stories indicates that the Veteran's testimony is not reliable.  

Moreover, a probative medical opinion has determined that the Veteran's current lumbar spine disability is not related to service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the BVA may only consider independent medical evidence in supporting its findings).  The VA examiner noted that he reviewed the medical evidence and based on a minor in-service back strain, with a normal clinical evaluation in 1956, and no documentation of a back disorder until many years after service, it was less likely than not that the disorders were related to service.  The Board finds this medical opinion probative as it is based upon the relevant and correct medical evidence and provides a supporting rationale.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Because the evidence of record does not indicate that the Veteran's lumbar spine degenerative joint disease and degenerative disc disease are related to active service, service connection is not warranted.  In sum, the medical evidence does not suggest or relate the post-service back disorder to service.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


